TiMLiN, J.
(dissenting). The town of Shell Lake is authorized to exercise the powers of a village. Jacobs, who had a kind of possession of lot 3, block 1, of Lakeside addition to the unincorporated village of Shell Lake under a contract with the town to take such possession and furnish the steam power, fuel, and labor required to operate the waterworks plant and electric lighting plant belonging to the town situate thereon, brought a suit in equity to hujoin the Lakeside Lumber Company, a private corporation, from entering upon said lot and digging a ditch across the same and laying a *185pipe in said ditch, under a contract •which the last-named corporation claimed to have with the town later in date than Jacobs’s contract. By the decision of this court handed down herewith in Lakeside Lumber Co. v. Jacobs (post, p. 188), it is determined that the Lakeside Lumber Company had no legal right under its contract to enter upon said lot, excavate said ditch, or lay said pipe. By the majority opinion in the instant case it is determined that J acobs has no right to prevent by injunction the Lakeside Lumber Company from so doing. This condition seems to relegate the parties to wager of battle, and is to my mind so suggestive of error as to call for a closer investigation of the grounds upon which it is determined that one having the rights which Jacobs possesses under his contract cannot enjoin a conceded wrongdoer from entering upon the land in question and excavating a ditch across the entire width thereof and laying a pipe therein.
The real ground upon which the decision turns is that the plaintiff, Jacobs, has an adequate remedy at law because the damages which he may suffer from the wrongful interference with his possession are not of the kind known in equity as “irreparable.” The town is the owner in fee of the lot in question and has thereon its waterworks and electric light plants. The interest of Jacobs therein is founded upon a contract dated Eebruary 6, 1904, running ten years, and by and under which he agrees with the town for that period to “furnish all power necessary for pumping water from Shell Lake into the mains, cross-mains, and pipes, and will pump water therefrom into the water mains, pipes, and cross-mains as they are now laid, or may hereafter be laid,’within the town of Shell Lake, for the use of citizens as now used, for use in case of fire, and for general use, night and day, and to furnish a good and sufficient power at all times for'the purpose of pumping said water and in such manner as to give good, sufficient, and satisfactory service.” Then follow provisions whereby Jacobs is to furnish all fuel, keep ma*186chinery in repair, etc., and that he is to receive from the town for such services certain fixed compensation.
“It is hereby mutually agreed by and between the parties hereto that said party of the second part, William Jacobs, shall he permitted, so long as these presents shall he in force, to maintain and operate upon said premises, and use said power therefor, a sawmill, planing mill, grist mill, machine shop, or other plant which shall he for and to the interest of the general public, so long as the same does not interfere with the operation of the water or electric light plant or furnishing power for the same in accordance with the provisions of this agreement hereinbefore set forth; but it is expressly stipulated and agreed by and between the parties hereto that no structure of any kind shall be built or maintained within thirty feet of what is now known as the new power house. ... It is mutually agreed by and between the parties hereto, that, in case of the instalment of an electric light plant, that the party of the first part retains the right of possession of so much of said premises as shall be necessary for the instalment, equipment, and operation of said electric light plant. It is further mutually agreed by and between the parties hereto, that the same shall, be, that is, the life of this contract shall be, for the full period and term of ten years from March 1, 1904, with the privilege that the party of the second part [Jacobs] may immediately enter upon said premises for the purpose of preparing for its operation so long as a clear space is kept at least thirty feet from the pumping station.”
The contract contains no words of demise or grant to Jar cobs, and the foregoing excerpts are quoted for the purpose of showing the nature of the possession of Jacobs and the nature of his right to the use of said lot for the purpose of performing his contract. In those days of easy injunctions I suppose there would not be much hesitation in sustaining an injunction against one or more of Jacobs’s employees who might enter upon this lot and interfere even to a slight extent with his operations under this contract and the carrying on of his lawful business. And it would be easy to find numerous precedents covering just such a case. The town, I think, *187as owner in fee and as having a qualified possession of the lot with and through Jacobs, could by injunction prevent the digging of this ditch and the laying of the pipe. The trespass is in the nature of waste. The injury is what is considered in equity irreparable. If permitted to continue it would ripen into an easement, and the case would he in this respect exactly parallel in principle to Richards v. Dower, 64 Cal. 62, 28 Pac. 113, and cases there cited. This court is committed to the view that the power to prevent injuries of this nature by injunction is to he enlarged rather than restricted. Miller v. Hoeschler, 121 Wis. 558, 99 N. W. 228; Lawson v. Menasha W. W. Co. 59 Wis. 393, 18 N. W. 440; Chicago, B. & Q. R. Co. v. Porter Bros. 72 Iowa, 426, 34 N. W. 286. But if the town would have been entitled to an-injunction to restrain the excavation of the ditch and laying the pipe, a fortiori is Jacobs entitled to such injunction, because, if the legal remedy of the town is inadequate, Jacobs’s legal remedy is still more inadequate. He has no- legal estate in the land. He is hut the owner of an incorporeal right. His right against intrusion and interference can he protected only in equity. He comes within the rule of such cases as Waukesha H. M. S. Co. v. Waukesha, 83 Wis. 475, 53 N. W. 675 ; Schubach v. McDonald, 179 Mo. 163, 78 S. W. 1020; Wabash R. Co. v. Hannahan, 121 Fed. 563; West Side E. Co. v. Con. T. & E. S. Co. 87 App. Div. 550, 84 N. Y. Supp. 1052; Graham v. Horton, 6 Kan. 343; Vandemark v. Schoonmaker, 9 Hun, 16; Wilson v. Rockwell, 29 Fed. 674; St. Paul & S. C. R. Co. v. Robinson, 41 Minn. 394, 43 N. W. 75; Walla Walla v. Walla Walla W. Co. 172 U. S. 1, 19 Sup. Ct. 77.
The court below found, and the finding is sustained by evidence, that “the laying of said steam pipe across said lot would probably seriously affect and injure the plaintiff in carrying out his contract with the town of Shell Lake and in the enjoyment of his rights under such contract.” I believe *188tbe judgment below should have been affirmed, and I hope the precedent established by the majority opinion will not be followed, because it tends to limit the remedial powers of the circuit court unnecessarily.